                  Case 1:17-cv-07741-JGK-KNF Document 53 Filed 11/12/19 Page 1 of 1



                                                                            USOC SONY
                                                                            OOCUMENT
                                                                            ELECTRONICALLY F!LED
                                                                            DOC#
                                                                            DATE F=lL_E_D_:"-_-.,      ~IZ-r-..,--.1.5-1Yf:-:
                                           THE CITY OF NEW YORK

JAMES E. JOHNSON                          LAW DEPARTMENT                                                     Paul Marks
Corporation Counsel                           I 00 CHURCH STREET                                   Phone: (212) 356-2432
                                              NEW YORK, NY 10007                             E-mail: pmarks@law,nyc.gov




                                                                   November 12, 2019

                                                               APPLICATION GRANTED
        BYECF

                                                               .,:.- ;: ~ 6 r;~-.
                                                                                ~-- ..·: ._
                                                                                          ':, .-
        Hon. John G. Koeltl                                        SO ORDERED .
                                                               :_ .·.-:>
        United States District Judge
                                                                       -                 -   ...   ~     .
        Southern District ofNew York
        500 Pearl Street                                           ohn G. Koeltl, U.S.D.J.
        New York, New York 10007

                       Re: Kuczinski v. Citv of New York, et al., 17-CV-7741 (JGK) (KNF)

        Dear Judge Koeltl:
               The deadline for defendants to file their motion for summary judgment is November 18,
        2019, plaintiffs response is due on December 20, 2019 and defendants' reply is due January 10,
        2020. Based on unexpected maintenance on the Law J?epartment's network, defendants may not
        be able to file their motion by November 18. Defendants respectfully request a two day
        extension of time, until November 20, 2019, to file their motion and that the other dates be
        adjusted accordingly. Pfaintiff consents tothis request.                          ;;;2.._o
               Should the Court grant defendants' request, the schedule wou16e as follows.
        Defendants' motion for summary judgment is to be filed by November ~2oi9. Plaintiffs
        opposition is to be filed by December 23, 2019. Defendants' reply is to be filed by January 13,
        2020.                                                                                ___,




                                                                   ,:;:;;;---
                                                                   Paul Marks
                                                                   Assistant Corporation Counsel



        cc: Joseph A. Maria (by ECF, electronic mail at jmariapc@optonline.net)
